number release date id office uilc cca_2012030514235337 --------- from -------------------- sent monday march pm to -------------------- cc ------------ subject re tefra proceedings sec_6223 specifies who must be notified of the tefra proceedings notice is generally limited to the partners for the year in issue since a tefra proceeding is analogous to a class action tax proceeding for only the partners for that year see 95_tc_388 thus neither the tefra entity itself nor its successor entity is generally a party to the tefra proceeding see sec_6226 and d so only the partners for the year in issue and the tmp for that year should be sent notice of the beginning of the partnership proceeding
